     Case 2:20-cv-02300-DMG-JC Document 38 Filed 09/09/20 Page 1 of 2 Page ID #:147



 1
                                                              JS-6
 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
      BARBARA QUINN, an individual,         Case No.: CV 20-2300-DMG (JCx)
11

12               Plaintiff,
13
                                            ORDER DISMISSING ENTIRE
      vs.                                   ACTION WITH PREJUDICE [37]
14
      THE PARSONS GROUP, INC. a
15
      California Corporation, THE HOUSING
16    AUTHORITY OF THE CITY OF
17
      SANTA BARBARA, A Municipal
      Corporation,
18

19
                 Defendants.
20

21

22

23

24

25

26

27

28
     Case 2:20-cv-02300-DMG-JC Document 38 Filed 09/09/20 Page 2 of 2 Page ID #:148



 1          Having reviewed the Parties’ Stipulation, and good cause appearing,
 2          IT IS HEREBY ORDERED:
 3
            1. All claims in the above-entitled action are dismissed in their entirety with
 4
      prejudice.
 5
            2. The parties shall bear their own attorney’s fees and costs.
 6
            3. All scheduled dates and deadlines are VACATED.
 7

 8
      DATED: September 9, 2020               _______________________________
 9                                           DOLLY M. GEE
10                                           UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
